827 F.2d 770
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Robert KIMSEY, Plaintiff-Appellant,v.G. E. MARTINEZ; Barbara Moore, Nurse; Ford, Nurse,Defendants-Appellees.
No. 87-3589
United States Court of Appeals, Sixth Circuit.
August 27, 1987.
ORDER

1
Before RALPH B. GUY, JR., and BOGGS, Circuit Judges, and SUHRHEINRICH, District Judge.*


2
This matter is before the court upon consideration of the appellant's response to this court's order directing him to show cause why appeal number 87-3589 should not be dismissed for lack of jurisdiction.


3
It appears from the record that the judgment in civil action number C86-7179 was entered April 24, 1987, and that a notice of appeal was filed on April 28, 1987 (appeal number 87-3419).  A second notice of appeal filed June 17, 1987 (appeal number 87-3589) was 22 days late.  Fed. R. App.  P. 4(a) and 26(a).


4
Appellant's response to this court's order advises that the notice of appeal filed June 17, 1987, was not intended to be filed in civil action C86-7179.  Although civil action C86-7179 was mentioned in the body of the document, civil action C86-7483 was the only number placed at the top of the document by the style of the case.


5
It is ORDERED that appeal number 87-3589 be dismissed.  The dismissal of appeal number 87-3589 does not affect the pendency of appeal number 87-3419.



*
 The Honorable Richard F. Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation